Citation Nr: 0518582	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for neuritis 
of the right (major) sixth dorsal nerve (thoracic).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied entitlement to a disability 
rating in excess of 20 percent for service-connected neuritis 
of the sixth dorsal nerve, right (major), and denied 
entitlement to a disability rating in excess of 20 percent 
for service-connected neuritis of the sixth dorsal nerve, 
left.  The veteran submitted a notice of disagreement in 
February 2003, and a statement of the case addressing both 
claims was issued in March 2003.  In his April 2003 
substantive appeal, the veteran stated that he was only 
appealing the issue of an increased rating for the right 
sixth dorsal nerve.  

In November 2004, the Board remanded the present matter for 
additional development.  Based upon a February 2002 VA 
examination, the Board noted that the residuals of the 
veteran's service-connected disability may include limited 
motion of the  thoracolumbosacral spine.  To clarify the 
nature of his disability, the veteran was afforded a VA 
examination in February 2005.  In a March 2005 supplemental 
statement of the case, the RO denied service connection for a 
thoracolumbar spine disability, on both a direct basis and as 
secondary to the service-connected neuritis of the sixth 
dorsal nerve.  However, the veteran has not been provided a 
rating decision addressing this issue or notice of his 
appellate rights.  See 38 C.F.R. § 3.103(b).  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran is unable to raise his right arm above shoulder 
level.  





CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not higher, 
for neuritis of the right (major) sixth dorsal nerve 
(thoracic) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8619 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2002.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the 
claim, which would include that in his possession, to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in 
February 2002 and February 2005.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Factual background

In April 1989, the veteran was granted service connection for 
neuritis sixth dorsal nerve and a non-compensable rating was 
assigned, effective October 1988.  The veteran appealed, and 
in a July 1992 rating decision he was granted a disability 
rating of 10 percent for neuritis of the sixth dorsal nerve, 
right, effective October 1988.  A separate noncompensable 
rating was continued for neuritis of the sixth dorsal nerve, 
left, effective October 1988.   The veteran thereafter 
withdrew his appeal.  

In July 1996, the veteran requested that his disability 
rating be re-evaluated as it had been four years since his 
last examination.  In a November 1996 rating decision, the RO 
increased the disability rating for each side to 20 percent, 
effective July 1996.  The veteran submitted another claim for 
an increased rating in April 2001.  

In conjunction with his claim, in February 2002, the veteran 
was afforded a VA examination.  At that time, he reported 
that he had a continuing, ongoing thoracic pain that goes to 
his front chest.  The pain was aggravated by pushing, 
pulling, reaching, raising his arms forward or sideways.  He 
stated that standing with his arms raised above chest level 
increased the pain as did walking.  He had chest pain on a 
daily basis and the last big flare-up was in May 2001 when he 
had to crawl under his trailer and was bedridden for five 
weeks.  

Physical examination showed that the veteran had increased 
thoracic kyphosis.  He refused to lift his arms horizontally 
or sideways for fear that this would result in severe 
problems with his back.  On standing, the left shoulder was 
lower than the right and he had evident atrophy of the 
supraspinatus muscles that were equal bilaterally.  He could 
elevate his arms forward and sideways only to waist level and 
he refused to rotate his shoulders internally or externally.  
Measuring lumbosacral spine motion, the veteran was able to 
bend forward 70 degrees with pain in his arms, lateral 
bending left 20 degrees and right 25 degrees with pain in his 
shoulder blade area.  His carriage was somewhat stooped.  The 
veteran was diagnosed as having status post crush injury to 
the chest with residuals of thoracis neuritis, radiculopathy 
in T4, T5 distribution, with verbal complaints of pain and 
weakness, limited motion of the thoracolumbosacral spine.  He 
had an additional 5 to 10 degrees of loss of flexion due to 
flare-ups and pain with repeated use.  

A treatment record from Dr. Ducharme dated in February 2002 
showed that the veteran had neuritis of the mid-spine.

The veteran received treatment at the Colorado Springs VA 
facility.  In February 2004, he reported that he had chronic 
mid to upper back pain since the 1960s, which began when he 
was injured in service.  The pain increased with shoveling 
and twisting and he used a cane to walk.  February 2002 X-
rays of the chest and thoracic spine were reviewed, which 
showed the bones were diffusely osteopenic, there was wedging 
of the T8 vertebral body of unknown chronocity and the rest 
of the spine showed mild degenerative changes, but otherwise 
unremarkable.  The physician's impression was T8 
insufficiency fracture and insufficiency fracture of the 
midthoracic spine, both of unknown chronicity.  

In February 2005, the veteran was afforded another VA 
examination.  At that time, he reported that he sustained a 
crush injury to his chest in 1944.  The initial X-rays were 
within normal limits and he experienced right upper thoracic 
pain aggravated with above shoulder movement of the right 
arm.  He developed a band of pain from the mid back, 
radiating laterally around the chest wall to the anterior 
chest.  The veteran complained of increased upper back pain 
with the development of hump back radiating around the chest 
wall into the front, the right being more severe than the 
left.  He complained of pain in both upper arms and marked 
weakness in the arms.  He was fatigued very easily and had 
difficulty maintaining balance, for which he used a cane.  He 
was unable to lean back in his chair due to upper back pain 
and had constant muscle spasms in the mid back and chest.  He 
had back and chest pain irrespective of lying, standing or 
sitting.

Physical examination showed marked cervicothoracic kyphosis 
with advanced thoracic kyphosis.  At T8 midline, there was 
visible bony prominence in the midline which was acutely and 
exquisitely tender to direct palpitation and which was 
associated with bilateral pain radiation to the lateral 
thoracic cage.  There was no tenderness or palpable 
abnormality of the lumbar spine, but there was marked 
tenderness to palpation of the vertical spine in the midline 
at C5-C6 level without pain radiation.  Purling test was 
markedly positive bilateral with pain at the upper thoracic, 
lower cervical lumbar spine in the midline without radiation 
into the upper extremities.  There was generalized, diffuse 
atrophic changes in the scapulothoracic musculature bilateral 
and a slight prominence over the superior medical scapular 
border, greater on the right than the left side.  The 
bilateral trapezius were active, but weak.  The veteran could 
actively shrug his shoulders and there was no demonstrable 
scapular winging with outstretched arms wall presses.  His 
bilateral shoulder range of motion was limited and he had 
increased pain in the right shoulder with internal rotation.  
Flexion was from 0 to 90 degrees, and abduction was from 0 to 
180 degrees.  Any up or out reaching of the shoulder motion 
was associated with increased back pain.  "2-PD" was 
greater than 15 mm in the median, ulnar and radial peripheral 
distributions and the veteran had difficulty sustaining power 
grip with both hands due to a sensation of general upper 
extremity weakness.  Deep tendon reflexes were 4+ with 
unsustained clonus.  The examiner stated that due to the 
veteran's incapacitating pain which essentially rendered him 
functionally impaired for basic activities of daily living, 
he was unable to determine additional functional impairment 
on the basis of degrees of motion due to repetitive use 
activities.  The veteran was diagnosed as having thoracic 
spine/service-connect, crush injury with post-traumatic 
collapse T8 and associated severe neuritis/radiculopathy.  

As requested in the November 2004 Board remand, the examiner 
commented that he did not find paralysis of the long thoracic 
nerve or a winged scapula deformity.  There was no current 
identifiable primary pathology of the lumbosacral spine.  The 
mid back pain, which increased with body movement, appeared 
to inhibit all body motion, including chest expansion and 
thus secondarily inhibited lumbosacral motion.  The mid back 
pain also inhibited shoulder functional range of motion.  The 
examiner opined that the thoracic kyphosis, which had 
developed since 1992, was caused by the progressive collapse 
of the T8 vertebral body and was the result of the crush 
injury to the thoracic cage in 1944, which also caused the 
kyphotic spine changes leading to secondary cervical spine 
and bilateral shoulder range of motion restriction.

The veteran was also afforded a VA neurological examination 
in February 2005.  It was noted that he quit working (sales 
work) in 1987.  He complained of intense pain beginning in 
the middle of the back and radiating forward.  The pain was 
aggravated by lifting.  On examination, the veteran's degree 
of strength and sensory abnormalities were very difficult to 
assess secondary to effort, as he was quite leary of doing 
many activities.  There was atrophy about the shoulder 
girdle, especially in the supraspinatus and posterior 
deltoid.  Some was secondary to age, but it was more 
pronounced than usual.  The veteran had very little movement 
of the shoulder, even passively.  He would only lift his arms 
as far as the waist; therefore, testing for winging of the 
scapula was difficult.  With his arms at waistline, there was 
no winging of the scapula.  Strength was difficult to assess 
due to minimal effort.  The veteran had only minor movements 
and there was immediate give-way in all muscles tested.  When 
rolling a light wheel and finger touch across the back and 
chest, the veteran reported some dyesthetic sensation in the 
T4-T6 distribution.  He winced or pulled away when the wheel 
was rotating on the right side of his back.  Reflexes were 3+ 
in the upper extremities.  

The examiner diagnosed T-6 radiculopathy status post chest 
wall injury in 1943.  It was noted that the veteran had 
radicular symptoms with radiating pain and dyesthesias in a 
band-like distribution on the chest wall, consistent with 
accurate dermatomal distribution.  The examiner stated that 
the range of motion problems of the veteran's shoulders was a 
related problem, as he had avoided use of the shoulders for 
many years and had some disuse atrophy and constriction of 
use due to pain syndrome resulting in avoidance of movements 
of the arms overhead.  The examiner concluded that there was 
no evidence of severe myelopathy.

In correspondence of record, the veteran contends that he 
should be granted the highest rating for Diagnostic Code 8519 
as he is unable to raise either arm above is waist.  


III.  Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected under 38 C.F.R. § 4.97, 
Diagnostic Code 8619, which is rated under Diagnostic Code 
8519, addressing the long thoracic nerve.  Incomplete 
paralysis of the long thoracic nerve of the upper extremity 
is rated 0 percent when mild, 10 percent when moderate, and 
20 percent when severe.  38 C.F.R. § 4.124a (2004); 
Diagnostic Code 8519.  A 30 percent rating is warranted for 
complete paralysis of this nerve of the major upper 
extremity, with inability to raise the arm above shoulder 
level, winged scapula deformity.  Id.  This neurologic rating 
is not to be combined with lost motion above shoulder level.  
Id. at Note.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports an evaluation of 30 percent 
for complete paralysis of the right long thoracic nerve.  
Although there was no demonstration of a winged scapula 
deformity, the veteran was not able to raise his arm above 
shoulder level on VA examinations in 2002 and 2005.  The 
neurologic examiner in February 2005 stated that the range of 
motion problems of the veteran's shoulder were related to his 
neuritis of the right (major) sixth dorsal nerve.  These 
findings approximate complete paralysis of the right long 
thoracic nerve.  See 38 C.F.R. § 4.7.  Accordingly, a 30 
percent rating is warranted.  

A 30 percent rating is the highest schedular evaluation 
available under Diagnostic Code 8619.  An increased 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  However, the analysis in DeLuca does not 
assist the veteran, as he is receiving the maximum disability 
evaluation for paralysis of the long thoracic nerve.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See VA rating decision, dated May 2002.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

There is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required 
hospitalization for his neuritis of the right sixth dorsal 
nerve.  Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  Additionally, the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his neuritis of the right 
sixth dorsal nerve.  Although the veteran is unemployed, he 
stated that he retired in 1987.  Thus, the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring 



the claim for consideration of an extraschedular rating.  The 
disability is appropriately rated under the schedular 
criteria.


ORDER

Entitlement to a rating of 30 percent, and not higher, for 
neuritis of the right (major) sixth dorsal nerve (thoracic) 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


